Case 2:20-cv-05663-VAP-DFM Document 23 Filed 09/18/20 Page 1 of 2 Page ID #:298




  1   Chet A. Kronenberg (State Bar No. 222335)
      ckronenberg@stblaw.com
  2   SIMPSON THACHER & BARTLETT LLP
      1999 Avenue of the Stars, 29th Floor
  3   Los Angeles, California 90067
      Telephone: (310) 407-7500
  4   Facsimile: (310) 407-7502
  5   Attorney for Defendants
  6
                             UNITED STATES DISTRICT COURT
  7
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10   WEST COAST HOTEL                          Case No. 2:20-cv-05663-VAP-DFM
      MANAGEMENT, LLC dba
 11   UNIVERSITY SQUARE HOTEL OF                DEFENDANTS’ STATEMENT OF
      FRESNO; and WEST COAST                    NO POSITION REGARDING
 12   ORANGE GROUP, LLC dba THE                 PLAINTIFFS’ MOTION TO
      HOTEL FRESNO,                             EXTEND TIME TO FILE AN
 13                                             OPPOSITION TO DEFENDANTS’
                                Plaintiffs,     MOTION TO DISMISS
 14
                        v.                      Date: October 19, 2020
 15                                             Time: 2:00 p.m.
      BERKSHIRE HATHAWAY GUARD                  Courtroom: 8A–1st Street Courthouse
 16   INSURANCE COMPANIES, a
      Pennsylvania Company; AMGUARD
 17   INSURANCE COMPANY, a
      Pennsylvania Corporation; and DOES 1
 18   through 25, inclusive,
 19                             Defendants.
 20
 21
 22
 23
 24
 25
 26
 27
 28
                             Defendants’ Statement of No Position
                             Case No. 2:20-cv-05663-VAP-DFM
Case 2:20-cv-05663-VAP-DFM Document 23 Filed 09/18/20 Page 2 of 2 Page ID #:299



  1
                   On September 18, 2020, Plaintiffs filed a motion to extend time to file
  2
      an opposition to Defendants’ motion to dismiss. ECF No. 20. Defendants hereby
  3
      state that they take no position on Plaintiffs’ motion.
  4
      Dated: September 18, 2020               Respectfully Submitted,
  5
                                              SIMPSON THACHER & BARTLETT LLP
  6
                                              By /s/ Chet A. Kronenberg
  7                                              CHET A. KRONENBERG
  8                                           1999 Avenue of the Stars, 29th Floor
                                              Los Angeles, CA 90067
  9                                           Telephone: (310) 407-7500
                                              Facsimile: (310) 407-7502
 10                                           Email: ckronenberg@stblaw.com
 11                                           Attorney for Defendants
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               1
                              Defendants’ Statement of No Position
                              Case No. 2:20-cv-05663-VAP-DFM
